Citation Nr: 1214746	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claim on appeal.

The Board notes the Veteran requested a hearing before a member of the Board on multiple occasions, but in each instance withdrew the hearing request.  Most recently, in February 2012, the Veteran's representative noted the withdrawal of the Veteran's hearing request and asked that the matter be sent directly to the Board for review.

The record also reflects that after the statement of the case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the subsequent February 2012 statement from the Veteran's representative specifically waived initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).

Based on statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), the Veteran's claim for service connection for PTSD has been recharacterized as noted above.


FINDINGS OF FACT

1.  The record does not include credible supporting evidence verifying the occurrence of the Veteran's claimed in-service stressors.

2.  The preponderance of the evidence is against finding that the Veteran's other diagnosed psychiatric disabilities, including major depressive disorder and bipolar disorder, are etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  In addition, the letter advised the Veteran that evidence from sources other than his service records may constitute evidence of an in-service personal assault and allowed him to furnish this type of evidence or advise VA of potential sources of such evidence, pursuant to the requirements of 38 C.F.R. § 3.304(f)(5) (2011).  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary to establish entitlement to service connection.  Thus, the Board finds that the Veteran demonstrated actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

In addition, records indicate that the Veteran is in receipt of Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA).  In general, VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits, and there is a potential that such records are relevant to the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this case, however, the records clearly indicate that the Veteran's benefits were granted based primarily or exclusively on an unrelated bilateral eye disability and there is no indication in the record that the Veteran's claimed PTSD or other psychiatric disability played any role in the benefits determination.  As will be discussed, the medical evidence of record clearly demonstrates that prior to his award of SSA benefits, which was effective from September 2003, the Veteran's sole treatment for psychiatric problems was for depression secondary to physical disabilities.  Moreover, the Veteran has stated that he did not feel comfortable talking to other individuals about his claimed in-service assaults until some period after he began treating with a VA social worker, B-R J., in 2003.  As will be discussed in greater detail below, the Veteran did not even raise his claimed in-service assaults until several years after 2003.  Therefore, the Board concludes that a remand to obtain SSA records for the period that based on the award of benefits would encompass the years from 2003 and earlier would be of no possible benefit to the Veteran. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  With respect to the claim for service connection for PTSD, as discussed in more detail below, the relevant and determinative issue of the claim is corroboration of the alleged in-service stressors.  An examination would at best afford a diagnosis of PTSD, but would not confirm that the alleged stressors actually occurred.  Therefore, it would be futile to delay appellate consideration of this claim to develop evidence that is not determinative and would not substantiate the claim.  The Board acknowledges that in cases involving claimed in-service personal assault that 38 C.F.R. § 3.304(f)(5) allows for the Board to submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  In this case, however, the sole evidence of record are the Veteran's assertions and, as will be discussed in greater detail below, the Board finds that these assertions are not supported and, indeed, are contradicted by the contemporaneous evidence of record, as well as other subsequent statements by the Veteran.  As such, the Board concludes that an opinion from a medical or mental health professional is not warranted in this case.

As to the claim for service connection for any other psychiatric problems, VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, the Board believes that there is no credible evidence suggesting an association between any current psychiatric disability and any event, injury, or disease in service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this aspect of the claim.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, PTSD and depression are not classified as psychoses.  Moreover, the Veteran was not diagnosed with bipolar disorder until many years after service.  As such, service connection on a presumptive basis is not warranted.

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

PTSD

The Veteran claims that he has current PTSD due to his military service.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).

The Veteran alleges that he was caught masturbating by his superior officer during the Thanksgiving holidays in 1974 and that he took a picture of the Veteran.  Thereafter, he forced the Veteran to perform sexual activities with him by threatening to put him in jail and have him dishonorably discharged.  The Veteran asserts that the abuse continued until his discharge in March 1976.  In addition, the Veteran states that the superior officer used intimidation to force himself on the Veteran and that he forced the Veteran to engage in sexual activities with other male officers.    

The Veteran's service personnel and service treatment records are silent as to any complaints of physical assault.  The service treatment records do not indicate requested testing for sexually transmitted diseases or other physical or psychological problems that could be associated with the claimed assaults.  In addition, the Veteran's personnel file does not show a history of poor work performance after the onset of the claimed assaults, requests for transfer, or other manifestations of psychological problems due to the claimed assaults.  Indeed, the Veteran's personnel records include multiple letters of appreciation for outstanding performance.  The first letter is dated in August 1974, prior to the claimed onset of the assaults, and the final two letters, from May 1975 and September 1975, were after the claimed onset.  Potentially significantly, neither the May 1975 nor September 1975 letters were signed by the claimed assailant who was the Veteran's supervisor or one of the other officers with whom the Veteran claims to have been forced to engage in sexual activities.  The Veteran's November 1975 performance review, signed by the claimed assailant and others, was effusive in its praise of the Veteran's work performance, recommended immediate promotion, and stated, "There is no doubt in my mind that this soldier will someday be a Sergeant Major."  As to specific areas of evaluation, the evaluation gave the Veteran the highest mark in all categories.  

As noted, the service treatment records do not include complaints, treatment, or diagnosis of psychiatric problems in service, nor does the Veteran contend that he sought such treatment.  Otherwise, in July 1975 the Veteran sought treatment after losing his glasses.  Following examination, the Veteran was referred to ophthalmology.  Subsequent September 1975 and December 1975 records included a diagnosis of retinitis pigmentosa and the December 1975 record concluded that the Veteran's long term prognosis for visual retention was very poor.  

In March 1976, the Veteran received a medical discharge for his retinitis pigmentosa.  The medical records do not indicate that the discharge was at the request of the Veteran.  Indeed, in subsequent statements in pursuit of VA treatment or compensation benefits the Veteran stated that he felt he was unfairly forced or "tricked" out of the military due to his eye problems and that he was told he needed to adjust to going blind.  The Board finds it highly significant that even when afforded an opportunity to leave the military, which would necessarily end the claimed abuse, not only did the Veteran resist the chance to leave but, indeed, years later he still was bitter based on his perception that he was forced out of the military.

The Board has considered the arguments of the Veteran's representative that the glowing review in November 1975, the Veteran's contention that he was scheduled to be transferred to Germany, and the subsequent medical discharge that occurred without worsening of symptomatology of the eyes is highly suspicious and evidence in support of his claim that the in-service sexual abuse occurred.  The Board finds it significant, however, that the Veteran on multiple occasions has argued that his preexisting eye disability was permanently aggravated by service and has submitted evidence in support of that contention.  While prior RO and Board decisions ultimately concluded that the most probative evidence of record indicated that the Veteran's retinitis pigmentosa was not aggravated by service beyond the natural progression of the disease, given the Veteran's former contentions it seems rather disingenuous of the Veteran's representative now to argue that the Veteran's vision did not significantly worsen at all during service.  Even more significantly, the December 1975 medical evaluation report makes clear that the Veteran's long term vision prospects were very poor.  Thus, the evidence clearly establishes that the Veteran's medical discharge was due to a preexisting condition with a very poor prognosis for long term visual retention, rather than that the eye problems were merely a pretext for some nefarious or retaliatory actions of a superior officer.  Statements from the Veteran during VA treatment support this conclusion, as the Veteran has indicated that he was told the discharge was to allow him time to adjust to going blind.  The fact that to this point the Veteran fortunately has not gone blind does not render invalid the basis for the discharge, as the medical evidence at the time showed a very poor prognosis for long term vision.

Thus, the Veteran's in-service personnel and medical treatment records do not support his claim.  The records show a pattern of excellent service both prior and subsequent to the claimed onset of the sexual assaults.  The Veteran's personnel records do not indicate poor performance appraisals, excessive tardiness or absence, or requests to change shifts, or living arrangements, nor does the Veteran allege any of the foregoing.  The Board acknowledges the contention that the Veteran either requested or was shortly scheduled for a transfer to Germany, but the records do not support that allegation.  The Veteran's separation examination in December 1975 indicated a normal psychiatric examination and the records otherwise include no complaints of psychiatric problems.  In short, the service treatment and personnel records are devoid of any findings consistent with the alleged sexual assaults or any psychiatric problems.

If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2011).  

In this case, the Veteran claims to have sought medical treatment at the University of Louisville Hospital in 1976 and 1977, but the facility could not locate any records of the claimed treatment.  The Veteran does not contend that he reported the claimed incidents to law enforcement authorities in service or was tested for sexually transmitted diseases in service.  The Veteran has not submitted statements in support of his claim from any family or friends.

The first medical evidence of treatment for psychological problems was in August 1998 when the Veteran sought treatment for cocaine abuse/dependence and alcohol abuse.  At that time the Veteran did not report any in-service sexual assaults.  In May 2003, the Veteran denied previous psychological testing, treatment, or diagnoses.  At that time, he reported leaving home at age 13 due to an abusive home environment, but did not report in-service assaults.  The treatment provider diagnosed PTSD due to childhood abuse and substance abuse.  In approximately July 2003 the Veteran began treatment with a new social worker.  Initially, the social worker diagnosed depressive disorder due to the Veteran's medical condition, primarily his diagnosis of AIDS, and grief and loss.  At that time, the Veteran did not report any in-service assault.  In October 2003, the treatment provider first noted that the Veteran had untreated PTSD, but not the basis for the diagnosis.  

During a private psychiatric assessment in December 2005 the Veteran reported that his father had molested him for 2 years, beginning at age 8.  The Veteran did not report in-service assaults.  The examiner diagnosed bipolar disorder, type I, with paranoid features, male orgasmic disorder, and PTSD.  

An October 2008 VA treatment record diagnosed PTSD and major depressive disorder.  The record includes a notation of a history of sexual trauma, but not a specific indication as to the nature and circumstances of the trauma reported.  It was not until 2009 that the records specifically reported in-service sexual trauma.  Those records exclusively diagnose the Veteran with PTSD.

The Board must assess the credibility and weight of all the evidence, including the medical evidence.  The Court has held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  "Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, there is insufficient evidence of record supporting the Veteran's claimed in-service stressors.  The Veteran's personnel and treatment records do not support the Veteran's claimed in-service assaults and, if anything, show a continuity of excellent performance and conduct both prior and subsequent to the claimed onset of the sexual assaults.  As discussed above, the Board does not find persuasive the arguments of the Veteran's representative that the evidence suggests the Veteran's medical discharge was retaliatory or otherwise a pretext for discharge.  Moreover, as outlined above, the Board finds it significant that prior to filing his claim for service connection for PTSD, the Veteran expressed displeasure at being "tricked" out of service due to his eye problems, which suggests he had a strong desire to stay in the military.  The Veteran has neither alleged nor submitted any evidence that could assist the RO in verifying any of his alleged in-service stressors.

In summary, the Board finds that the preponderance of the evidence of record does not show that the Veteran has PTSD related to alleged MST and, therefore, service-connection is not warranted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Other Diagnosed Psychiatric Disorders

In addition, as noted above, the Board is cognizant that the Veteran's claim of entitlement to service connection for PTSD encompasses all of his psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As noted, the Veteran also has been diagnosed with multiple disorders, including bipolar disorder, major depressive disorder, and alcohol and cocaine dependence.

Initially, with respect to the Veteran's diagnosed polysubstance dependence or abuse, the Board notes that with respect to claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 3.301(a) (2011); VAOPGCPREC 2-98 (February 10, 1998).  Where the law and not the evidence is dispositive, the claim of service connection for polysubstance dependence or abuse is denied because of lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With regards to the Veteran's other diagnosed psychiatric disorders, the Board acknowledges that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. 3.303(d).  In that regard, the record is negative for any complaints or findings of any psychiatric disorder in service, or of any psychosis having manifested within one year of separation.  In addition, although the Veteran has identified several in-service stressors that he believes led to PTSD, there is no credible lay evidence of actual psychiatric symptomatology manifested while he was on active duty.  While the Veteran claims to have sought treatment for psychiatric problems shortly after separation from service, as discussed, such records could not be located.  The medical treatment of record indicates that in 1998 when the Veteran sought treatment for psychiatric problems the primary basis was for depression regarding health problems, including AIDS, as well as due to grief and loss.  Thus, to any extent the Veteran now claims to have experienced psychiatric problems beginning in service, the Board finds the contemporaneous medical evidence showing a normal psychiatric examination at his separation examination significantly more credible and probative than statements made multiple decades after service and in furtherance of a claim for disability benefits.

No medical professional has linked the Veteran's psychiatric disorders other than PTSD to his military service or experiences therein.  As discussed above, the medical diagnoses other than PTSD were based on reported symptoms that did not include the claimed in-service assaults or other incidents of service.  

As there is no competent evidence otherwise linking any current psychiatric disorder to military service, the Board finds that the preponderance of the evidence is against granting service connection for any other psychiatric disorder.

In summary, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


